DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election of Group II, claims 1-17, 23-51, 65, 67-83, in the reply filed on 2/16/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s election of:
(ii-b) abiraterone acetate,
(iii-a) oleic acid,
(iv-b) lecithin,
(v-a) butylated hydroxyanisole,
(vi-a) once daily, 
in the reply filed on 2/16/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7, 10, 27-28, 30, 32-33, 39, 51 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/16/2022.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, 16-17, 23-26, 29, 31, 34-38, 40-44, 69, 71, 72, 80, 82, 83 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Applicant elected “lecithin” (which is recited in claims 5, 6, 16 and claims dependent therefrom, 69, 71, 72, 80, 82, 83), lecithin is a term describing many different extracts from different sources.  The definition varies in the prior art, and is confusing with respect to which specific materials are required by this term.  For instance, in Schneider (“Lecithins: Sources, Manufacture and Uses; 1989; American Oil Chemists’ Society; Szuhaj, Ed.; ISBN:0-935315-27-6; Chapter 7), 
Schneider discusses different meanings used in the art for lecithin:

    PNG
    media_image1.png
    324
    567
    media_image1.png
    Greyscale

Table 7-1 describes composition of 6 commercial lecithins:

    PNG
    media_image2.png
    267
    560
    media_image2.png
    Greyscale

These exemplary commercial lecithins have widely varying amounts of components (e.g., 3-36% phosphatidyl-ethanolamine, and phosphatidylserine ranging from 1 to 18%, or not even being present); for the last 5 components, they may be present or not present.  It is confusing what minimal component(s) are required for the claimed lecithin in view of the varying definitions in the prior art.  
For ease of examination, the Examiner relies on the Britannica definition for lecithin: Phosphatidyl Choline, as being minimally required to satisfy the claimed “lecithin” (https://www.britannica.com/science/lecithin; accessed 5/20/2022).

Regarding claim 1 and claims dependent therefrom, the claim uses closed, “consisting of” transition language, but uses open “at least” (line 5) construction within the same claim, confusingly opening the closed claim.  It is not clear which controls: whether the claim is to be construed as having open construction, where at least means the line b) element is required, but anything else may be present, or that “at least one” limits the b component to only one or more fatty acids, and/or one or more fatty acid glycerides, with the remainder of the claim being closed.
Claims 73, 74, 78-79, dependent from claim 1 recite “comprising” language, which confusingly opens closed “consisting of” language used in claim 1. 
Regarding claim 71-72, the “consisting essentially of” transition language is ambiguous.  As discussed in MPEP 2111.03(III), “Consisting Essentially of” 
limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976).
The Examiner does not identify what is the basic and novel characteristic of the claimed invention, and thus, as stated in MPEP 2111.03(III) the claim construction is construed as equivalent to “comprising”:
For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention.").

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 16-17, 25-26, 35, 37-38, 45-50, 65, 70, 73-79, 81 is/are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Grenier et al. (US 2015/0133416 A1; 2015).
Grenier teaches pharmaceutical composition comprising Applicant elected abiraterone acetate (abstract) (the specification at [0004] indicates the calculated log P in octanol-water is 5.12, reading on claims 1-3 .  In Example 3, hard shell capsules of the following mixture was prepared, corresponding to 250 mg abiraterone acetate:

    PNG
    media_image3.png
    109
    650
    media_image3.png
    Greyscale

Gelucire is a fatty acid glyceride [0051]; for 50/13, the predominant fatty acids are palmitic (C16) and stearic (C18) acids (see https://www.gattefosse.com/pharmaceuticals-products/gelucire-5013; accessed 5/19/2022), reading on the claimed fatty acid glyceride (claims 1, 16 (b), and the carbon atoms required by claims 25-26).
Lipoid S 75 is described as fatfree soybean phospholipids with 70% phosphatidylcholine (see https://www.lipoid.com/en/product-finder?openedprd=true&lastedit=filter_a&filter_a=pharmaoral&showproduct=2147; accessed 5/19/2022).  This component is clearly a phospholipid, and is construed to read on Applicant elected lecithin (lecithin is construed as a synonym for phosphatidyl choline, consistent with the definition in https://www.britannica.com/science/lecithin, accessed 5/20/2022).
Regarding antioxidant, this may be present; exemplary antioxidants include Applicant elected butylated hydroxyanisole (BHA) [0086].  Regarding the amount less than 1.5%, a range is taught from about 0.1% w/w to about 5% w/w, construed as having sufficient overlap to teach the claimed range with sufficient specificity for anticipation [0086]. 
Regarding log P values of claims 1-3, 8 and pKa value of claim 8, the Examiner notes that the election indicated these claims read on the same active agent; accordingly, these properties are characteristic of the same active agent taught by Grenier.
Regarding claim 4, the Examiner notes that the physical components required by independent claim 1 are taught; accordingly, the properties recited by this claim are presumed inherent (MPEP 2112.02 (II): when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978))
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-9, 11-17, 23-26, 29, 31, 34-38, 40-50, 65, 67-83 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grenier et al. (US 2015/0133416 A1; 2015), as applied to claims 1-6, 16-17, 25-26, 35, 37-38, 45-50, 65, 70, 73-79, 81, above.
Teachings of Grenier are set forth above.  The specific Example 3 discussed above relies on a Gelucire, which does not correspond to Applicant elect oleic acid.  Grenier also discusses alternatives that are used as the pharmaceutically acceptable carrier; carrier materials may comprise one or more lipid excipients [0049]; said one or more lipid excipients may be selected from the group consisting of, inter alia, phospholipids, phosphatidyl compounds, and fatty acids (as well as glycerides) [0050].  Among phospholipids, fatty acids are named, which include unsaturated fatty acids, including Applicant elected oleic acid [0055] (C18 fatty acid); fatty acids can include, inter alia, Applicant elected oleic acid [0057]. Phosphotides according to the present invention can include phosphatidylcholine [0056] (phosphatidylcholine is construed as equivalent to Applicant elected lecithin, based on the Britannica definition discussed above).  Phospholipids could be from soybean origin, and are mainly characterized by their content of phosphatidylcholine … [0061]. Preferred phospholipids include phosphatidylcholine, and includes Lipoid S75 for soya origin [0064].  Thus, among choices of pharmaceutically acceptable carrier, the combination of oleic acid (as a fatty acid) and phosphatidyl choline (a lecithin; as a phosphatidyl compound or a phospholipid) is obvious as a combination of suitable carrier choices. 
Regarding amount of the phospholipid (e.g., phosphatidylcholine/Lipoid S75), the concentration of the phospholipid can be present in the range of 0.1 to 50% [0064]; in the example 3 Lipoid S 75 was present at 10% and the Gelucire 50/13 was present at 60% [0118] (i.e., the sum of carrier materials present at 70%, above the 50% at [0064]).
Regarding the amount of abiraterone acetate 10% is taught at [0109]; the amount at [0113] is 25%, and the amount at [0118] is 30%.  Specific doses include 100 mg [0115] and 250 mg [0118].
Consider 14.9% abiraterone acetate (124 mg for a 833 mg capsule; within the range established by 10%, 25% and 30% examples, which is prima facie obvious from within the range established), 69.4% oleic acid (578 mg for 833 mg capsule; obvious when oleic acid is used in place of Gelucire of Example 3 at the same amount, with exploration of amounts via routine optimization, exploring up to the 70% sum of example 3), and 14.9% lecithin (124 mg for 833 mg capsule; similar to the 10% taught in Example 3, and within the preferable phospholipid range 0.4-15%, [0064], obvious from within the range).  The sums of these amounts are 99.2%, permitting the obvious 0.8% of the elected antioxidant, BHA [0086], obvious within the range taught, an amount of claim 48.  The ratio of abiratone acetate : oleic acid : phosphatidylcholine (lecithin) for this example would be 1 : 4.66 : 1, matching ratios of claims 43 & 44, rendering these ratios obvious.  
Amounts read on ranges of claims 11-12, 14-15, 23, 25-26, 35, 37-38, 40, 67-68, 69, 73, 77-80.  Regarding claim 24, 100 mg is exemplified, rendering this amount obvious. Regarding claim 36, the obvious amount is close to the ranges required by claim 36 (630-770) and 42, rendering obvious these claimed range.  Amounts are also similar to, and may be adjusted within general ranges taught to those required by claim 71-72, 82-83, rendering obvious these claims.
Regarding the elected intended use, for once daily dosing, 250 mg is taught as a once daily dose [0073]. 
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611